Name: Council Decision (CFSP) 2015/666 of 28 April 2015 amending Decision 2013/184/CFSP concerning restrictive measures against Myanmar/Burma
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  international security
 Date Published: 2015-04-29

 29.4.2015 EN Official Journal of the European Union L 110/14 COUNCIL DECISION (CFSP) 2015/666 of 28 April 2015 amending Decision 2013/184/CFSP concerning restrictive measures against Myanmar/Burma THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/184/CFSP (1) concerning restrictive measures against Myanmar/Burma. (2) On 14 April 2014, the Council adopted Decision 2014/214/CFSP (2) renewing the restrictive measures until 30 April 2015. (3) On the basis of a review of Decision 2013/184/CFSP, the restrictive measures should be renewed until 30 April 2016. (4) Decision 2013/184/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2013/184/CFSP is hereby replaced by the following: Article 3 This Decision shall apply until 30 April 2016. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 April 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2013/184/CFSP of 22 April 2013 concerning restrictive measures against Myanmar/Burma and repealing Decision 2010/232/CFSP (OJ L 111, 23.4.2013, p. 75). (2) Council Decision 2014/214/CFSP of 14 April 2014 amending Decision 2013/184/CFSP concerning restrictive measures against Myanmar/Burma (OJ L 111, 15.4.2014, p. 84).